Case 1:19-cv-02332-REB-NRN Document 9-1 Filed 09/10/19 USDC Colorado Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-02332-REB-NRN
DONALD J. VARGO,

Plaintiff,

WESTHILL EXCHANGE, LLC,
Defendant.
AFFIDAVIT FOR ENTRY OF DEFAULT
STATE OF ILLINOIS
COUNTY OF COOK
Nathan C. Volheim, being duly sworn, says that he is an attorney for the Plaintiff DONALD
J. VARGO in the above-entitled action; that the Complaint and Summons in this action were
served on Defendant WESTHILL EXCHANGE, LLC by hand-delivery on August 19, 2019 at
1:15 pm MST; that service was properly made by Kevin Williams, a certified process server and
effectuated on Marlena Grant, Defendant’s Registered Agent, who is authorized to accepted
service on behalf of Defendant; that Defendant is not an infant, not in the military, and not an
incompetent person; that the time within which Defendant may plead or otherwise defend has
expired; that the Defendant has not plead, answered or otherwise defended, and that the time for
Defendant to answer, plead or otherwise defend has not been extended
The
Nathan‘C. Volheim, Esq. #6302103
Counsel for Plaintiff
Case 1:19-cv-02332-REB-NRN Document 9-1 Filed 09/10/19 USDC Colorado Page 2 of 2

SWORN TO AND SUBSCRIBED before me this {OM day of _Seolember, 2019.

LY

Notary ~~

My commission expires _Noterer IS , 2020 .

 

 

“OFFICIAL SEAL"
KIRAN WADIA

Notary Puhtic. State of Illinois
: My Commissi:: Expires 11/15/2020

PRAIA

  
  
